Citation Nr: 1528734	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  12-01 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder.

2. Entitlement to service connection for a spinal impairment condition.

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1986 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision for the Veteran's acquired psychiatric disorder and entitlement to TDIU from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Illinois, and a July 2013 rating decision for his spinal impairment condition from the RO in St. Petersburg, Florida.  The Veteran's claims for service connection for an acquired psychiatric disorder and TDIU were subsequently transferred to the St. Petersburg, Florida RO.

In order to more fully capture the Veteran's disability picture, the Board has rephrased the Veteran's claim for service connection for a personality disorder and schizophrenia as service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran and his wife testified at a travel board hearing in May 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

In May 2015, the Veteran submitted medical evidence directly to the Board. The Board has considered these records prior to Agency of Jurisdiction (AOJ) review. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a spinal impairment condition and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Schizophrenia had onset during the  Veteran's service.


CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as schizophrenia, was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.384 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, a psychosis such as schizophrenia) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2014).  

Congenital or developmental defects such as personality disorders are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  This is because defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90.  In fact, congenital or developmental "defects" such as personality disorder and mental deficiency automatically rebut the presumption of soundness and are, therefore, considered to have pre-existed service.  38 C.F.R. §§ 3.303(c), 4.9; see also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).  However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2014).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  VAOPGCPREC 03-2003.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  The presumption of soundness only applies where there has been an entrance examination prior to the period of service on which the claim is based.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010); Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))); see also 38 U.S.C.A. § 1111 (West 2014). 

The Veteran's service treatment records show that on the Veteran's Report of Medical Examination at entrance, the Veteran's psychiatric condition was indicated as normal.  Therefore, the presumption of soundness attaches.  However, the government does not meet the high standard to prove that the condition was preexisting.  The Veteran testified at his May 2015 hearing that while he didn't realize that he was having mental health problems, looking back, the condition may have begun a year prior to service.  However, in the absence of other supporting evidence, this single statement from the Veteran does not rise to the level of clear and unmistakable evidence.  Because of this, the presumption of soundness is not rebutted, and the Veteran is presumed sound upon arrival into service.

The Veteran's service treatment records show the onset of the Veteran's condition in service.  Starting in May 1987 and continuing through October of that year, the Veteran experienced abnormal chest pains, which the Veteran's doctors could not link to any physical condition.  The Veteran testified at his May 2015 hearing that one morning he woke up and he could not get out of bed.  He also testified that he saw a lieutenant standing next to his bed, soaking wet, but he later learned that was a hallucination.  He indicated that because he did not get out of bed, he was court-martialed, given three days bread and water in the brig, and dropped in rank.  In January 1988, the Veteran attempted suicide.  The Veteran testified that he believed he was hospitalized because he fell from the flight deck down an elevator shaft, but was later told that he had tried to kill himself.  The Veteran was placed on in a ward overnight for suicide observation, and was discharged to Medical Holding Company for individual and group therapy for just under a month.  At that time, the Veteran was diagnosed with borderline personality disorder with passive-aggressive and schizoid features.  The Veteran responded well to treatment, but was unmotivated to continue military service.  The Veteran's service treatment records note that at the time of discharge from the Medical Holding Company, the Veteran was not psychotic, suicidal, or homicidal.  The Veteran was administratively separated from service in February 1988.

At his May 2015 hearing, the Veteran testified that he first sought treatment for his condition in 2007, but was not currently in treatment for his psychiatric condition.  

In June 2006, the Veteran was admitted to an inpatient facility for five days for a suicide attempt from an overdose of cocaine.  In September 2006, the Veteran was hospitalized at the same facility for three days after attempting to commit suicide by strangling himself in his car.  The admissions paperwork noted several other suicide attempts in the past.  In October 2008, the Veteran was admitted to a crisis center because he was hearing voices, who were telling him to kill himself.  He was hospitalized there and at another facility through December 2008.  In February 2009, the Veteran was awarded Social Security Disability Benefits.  The Veteran was admitted into psychological treatment in November 2012 because he had thoughts of hurting himself.

In April 2015, E.T., Ph.D., performed an evaluation of the Veteran.  Dr. E.T. found, among other things, that the Veteran struggled to maintain a job and had been unemployed since July 2009, and that he had a history of several arrests, including two DUIs, an assault charge, and a charge for passing a bad check.  The Veteran's wife reported to Dr. E.T. that the Veteran was constantly depressed, got very little sleep, was easily angered, had paranoia, and had auditory and visual hallucinations, including that of a military officer standing in the room, dripping wet.  Dr. E.T. also reported that the Veteran would leave home for periods of time ranging from hours to several weeks, during which time he would live on his own; the Veteran's wife noted that once the Veteran lived out of his car in the Walmart parking lot for approximately three months.  The Veteran would return home eventually, with little recollection of what he did during that period.  Dr. E.T. diagnosed the Veteran with schizophrenia, disorganized type, and personality disorder, not otherwise specified.  He opined that it was at least as likely as not that the Veteran's conditions were secondary to service.  The Board agrees.

In sum, the Veteran has diagnoses of schizophrenia and a personality disorder.  The Veteran is presumed sound at induction given his entrance examination which does not reflect any psychiatric problems.  During the course of service, he was noted to have a personality disorder (which is a congenital defect and not subject to service connection).  The Veteran suffered  additional superimposed disability in service.  The opinion of Dr. E.T. is that the Veteran's currently diagnosed schizophrenia is related to service.  It is notable that psychotic symptoms first manifested during active duty. The Board finds that service connection must be granted for schizophrenia. 

Given the granting of benefits, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as schizophrenia, is granted.




REMAND

Because the disability rating assigned for the Veteran's service connected acquired psychiatric disorder will have a substantial effect on the merits of the Veteran's claim for a TDIU, the claim for a TDIU is inextricably intertwined and remanded for that determination. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

With regard to the Veteran's spinal impairment condition, the RO denied service connection in July 2013.  The Veteran filed a timely Notice of Disagreement in December 2013.  A Statement of the Case must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses his claim of service connection for a spinal impairment condition.

2. Thereafter, and after undertaking any additional development deemed necessary, assign a rating for the Veteran's acquired psychiatric disorder, and adjudicate the Veteran's claim for a TDIU. If the statutory threshold set forth in 38 C.F.R. § 4.16(a) is not met, the RO must address whether referral to the director of the Compensation Service is warranted for consideration of an extraschedular TDIU. If TDIU is not granted, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


